DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
2. 	Applicant’s remarks with respect to currently pending claims as filed on 10/08/21 have been carefully considered/reviewed and found persuasive with respect to Waltenberg et al (previously cited),but nevertheless, are moot in view of the following new ground(s) of rejection(s) incorporating newly cited prior art reference, Bell et al (2009/0016650 A1).
Furthermore, in response to Applicant's remarks against the references individually, one cannot show nonobviousness by attacking references individually, where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). 
In this case, please refer to the following new grounds of rejection(s) for a detailed discussion.
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 21-24, 28-31, and 35 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Yukhin et al (2003/0235335 A1) in view of Wallack et al (2018/0374239 A1), Marshall et al (2015/0358594 A1), LeGrand, III et al (9,137,511 B1), Kock (2011/0264266 A1), and Bell et al (2009/0016650 A1).
Regarding claims 21 and 29, Yukhin et al discloses an image-processing system and a method of generating a digital representation of a 3D space and objects therein and detecting anomalies in the representation, the system/method comprising:
disposing first and second 3D sensors (640A, 640N, 810A, 810B) in or proximate to the space, causing each of the first and second 3D sensors (640A, 640N, 810A, 810B) to generate an output array of pixelwise values indicative of distances to objects within a field of view of the sensor, the fields of view of the first and second 3D sensors along optical paths, the objects including a person (110); (Figs. 6 and 8; paras [0068], [0066], [0075], [0039-0040]); and
at least one control processor (Fig. 1, 130);
Yukhin et al further discloses a depth-compute/detecting engine for detecting depth variations and a Z-coordinate called depth (paras [0039-0040]).
Yukhin et al does not seem to particularly disclose:
the first and second 3D sensors overlapping along separate optical paths, and the objects including a robot; 
first and second depth-compute engines, executable by at least one processor, for processing successive resulting output arrays originating from, respectively, the first and second 3D sensors into pixelwise arrays of depth values; 
a comparison unit, executable by the at least one processor, for detecting pixelwise differences in depth between corresponding processed resulting output arrays originating substantially simultaneously from the first and second 3D sensors; and 
a control processor configured to (i) computationally generate a 3D safety envelope surrounding the robot, (ii) control an operating speed of the robot based at least in part on a detected distance between the 3D safety envelope and the person, and (iii) adjust the detected distance based on the detected pixelwise differences in depth.
a first and a second 3D sensors (110, 112, 114) overlapping along separate optical paths, in order to provide an easy to manufacture and analyze an object which combines measurable and repeatable 3D features (Fig. 5; paras. [0061-0062], [0008]).
Furthermore, Marshall et al teaches an image-processing system comprising a depth/3D camera/sensor (128) including a depth-compute engine (128), executable by at least one processor (120, inherent), for processing depth/distance values in order to determine depth/distance measurements of objects in a scene depending on the depth camera used (para. [0021]).  
Furthermore, LeGrand, III et al teaches an image-processing system comprising a comparison unit, executable by the at least one processor (120), for (i) detecting pixelwise differences in depth between corresponding processed resulting output images originating from a first and a second cameras/sensors and (ii) generating a depth signal using the selected image, thereby improving accuracy of the depth resolution distance (Fig. 6; col. 10, lines 7-40; col. 13, lines 64-67; col. 14, lines 1-17; col. 9, lines 60-65).
Moreover, Kock teaches robot safety system/method comprising a sensor (23) and a control processor (24) configured to (i) computationally generate a 3D safety envelope (25a, 25b) surrounding the robot, and (ii) control an operating speed of the robot based at least in part on a detected distance between the 3D safety envelope and a person (P21, P22), in order to establish an impact risk profile of the robot and adjust risk for a harmful impact on the person from the robot (Fig. 3; para. [0054]).
Moreover, Bell et al teaches handheld image processing apparatus comprising a processor (inherent) configured for an operation that maybe enhanced by adding indicators to indicate that a camera unit is the wrong distance from the object for the image to be properly focused, which enables an user or a robot (arm) responsive to such indicators to (iii) adjust a distance until it is focused, in order to determine accurate dimensional data with respect to the object (paras. [0034], [0014]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image-processing system/method as taught by Yukhin et al to incorporate/combine Wallack et al et al’s teaching as above so that the first and second 3D sensors overlap along separate optical paths in order to provide an easy to manufacture and analyze an object which combines measurable and repeatable 3D features, and further incorporate/combine Marshall et al’s teaching as above so that Yukhin et al further includes first and second depth-compute engines, which can be executable by the at least one processor, for processing successive resulting output arrays originating from, respectively, the first and second 3D sensors, into pixelwise arrays of depth values, in order to determine depth/distance measurements of objects in a scene depending on the depth camera used, and
further incorporate/combine LeGrand, III et al’s teachings as above so that the comparison unit, executable by the at least one processor for detecting pixelwise differences in depth between corresponding processed resulting output arrays originating substantially simultaneously from Yukhin et al’s first and second 3D sensors, in order to improve accuracy of the depth resolution distance, and further incorporate/combine Kock and Bell et al’s teachings as above so that the control processor is configured to (i) computationally generate the 3D safety envelope surrounding the robot, (ii) control the operating speed of the robot based at least in part on the detected distance between the 3D safety envelope and the person, and (iii) adjust the detected distance based on LeGrand, III et al’s detected pixelwise differences in depth, in order to establish an impact risk profile of the robot, adjust risk or prevent a harmful impact on the person from the robot, and determine accurate dimensional data with respect to the object.
Regarding claims 22 and 30, Kock teaches robot safety system/method comprising the sensor (23) and the control processor (24) configured to (i) computationally generate a 3D safety envelope (zones, 25a, 25b) surrounding the robot, and (ii) control the operating speed of the robot based at least in part on the detected distance between the 3D safety envelope and the person as discussed above.
Bell et al teaches handheld image processing apparatus comprising the processor (inherent) configured for an operation that maybe enhanced by adding indicators to indicate that the camera unit is the wrong distance from the object for the image to be properly focused, which enables an user or a robot (arm) responsive to such indicators to (iii) adjust the distance until it is focused, in order to determine accurate dimensional data with respect to the object as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image-processing system/method as taught by Yukhin et al to incorporate/combine Cock and Bell et al’s teachings as above so that the detected distance is adjusted by expanding or contracting (by using the zone(s) representing) the 3D safety envelope, for substantially the same reasons/rational as discussed above.
Regarding claims 23 and 31, Kock teaches robot safety system/method comprising the sensor (23) and the control processor (24) configured to (i) computationally generate a 3D safety envelope (zones, 25a, 25b) surrounding the robot, and (ii) control the operating speed of the robot based at least in part on the detected distance between the 3D safety envelope and the person as discussed above.
Bell et al teaches handheld image processing apparatus comprising the processor (inherent) configured for an operation that maybe enhanced by adding indicators to indicate that the camera unit is the wrong distance from the object for the image to be properly focused, which enables an user or a robot (arm) responsive to such indicators to (iii) adjust the distance until it is focused, in order to determine accurate dimensional data with respect to the object as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image-processing system/method as taught by Yukhin et al to incorporate/combine Cock and Bell et al’s teachings as above so that the detected distance is adjusted by expanding or contracting by using the zone(s) (in the 3D safety envelope), which is a space represented as being occupied by either a person or a robot, for substantially the same reasons/rational as discussed above.
Regarding claim 24, Yukhin et al discloses a depth-compute/detecting engine for detecting depth variations and a Z-coordinate called depth (paras [0039-0040]).
Yukhin et al further discloses, wherein the first and second 3D sensors operate in a pipelined fashion so as to begin processing a new resulting output array prior to completing processing of a previous resulting output array (at least for the initial pipeline processing, and subsequent pipeline processing is repeated), in order to observe high speed and recognition of objects or persons within a controlled area using a 3D image data and tomography, stereo data, range finding, and/or structured illumination (abs.; Fig. 6).
Furthermore, Marshall et al teaches an image-processing system comprising a depth/3D camera/sensor (128) including a depth-compute engine (128), executable by at least one processor (120, inherent), for processing depth/distance values, in order to determine depth/distance measurements of objects in a scene depending on the depth camera used as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image-processing system/method as taught by Yukhin et al to incorporate/combine Marshall et al’s teaching as above so that the depth-compute/detecting engines operate in the pipelined fashion so as to begin processing the new resulting output array prior to completing processing of the previous resulting output array, in order to observe high speed and recognition of objects or persons within a controlled area using a 3D image data and tomography, stereo data, range finding, and/or structured illumination, and determine depth/distance measurements of objects in a scene depending on the depth camera/sensors used.
Regarding claims 28 and 35, LeGrand, III et al teaches an image-processing system comprising a comparison unit, executable by the at least one processor (120), for (i) detecting pixelwise differences in depth between corresponding processed resulting output images  originating from a first and a second cameras/sensors and (ii) generating a depth signal using the selected image, thereby improving accuracy of the depth resolution distance as discussed above.
Furthermore, Kock teaches robot safety system/method comprising the sensor (23) and the control processor (24) configured to (i) computationally generate a 3D safety envelope (zones, 25a, 25b) surrounding the robot, and (ii) control the operating speed of the robot based at least in part on the detected distance between the 3D safety envelope and the person as discussed above.
Moreover, Bell et al teaches handheld image processing apparatus comprising the processor (inherent) configured for an operation that maybe enhanced by adding indicators to indicate that the camera unit is the wrong distance from the object for the image to be properly focused, which enables an user or a robot (arm) responsive to such indicators to (iii) adjust the distance until it is focused, in order to determine accurate dimensional data with respect to the object as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image-processing system/method as taught by Yukhin et al to incorporate/combine LeGrand, III et al, Kock, and Bell et al’s teachings as above so that
larger detected pixelwise differences in depth (implies more motion of the object/person) could result in larger downward adjustment of the detected distance (since motion of the object/person is happening more frequently in the detected distance), so that the safe operation machinery makes the larger downward adjustment of the detected distance, in order to improve accuracy of the depth resolution distance and enforce safe operation of machinery performing an activity in a 3D workspace.

6.	Claims 25 and 32 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Yukhin et al (2003/0235335 A1), Wallack et al (2018/0374239 A1), Marshall et al (2015/0358594 A1), LeGrand, III et al (9,137,511 B1), Kock (2011/0264266 A1), and Bell et al (2009/0016650 A1) as applied to claims 21 and 29 above, respectively, and further in view of LEE et al (2018/0089847 A1).
Regarding claims 25 and 32, the combination of the above cited prior art references does not seem to particularly disclose, wherein the 3D sensors are time-of-flight (ToF) sensors.
However, Lee et al teaches time-of-flight (ToF) capturing/sensing apparatus and image processing method for reducing distortion of depth comprising depth information about a distance between an object/subject and obtaining a 3D image using two cameras or triangulation using structured light and a camera, and alternately a depth image sensing/capturing apparatus using a ToF method, wherein the time-of-flight (ToF) capturing/sensing apparatus (1) further includes an image sensor (50) and a processor (10) for sensing and calculating time-of-flight (ToF), obtaining a depth value of a depth image, and generating a depth image in order to reduce distortion of a depth image (140) (abs.; Figs. 1, and 6-7; paras. [0038-0040], [0052], [0069-0071], [0073]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image-processing system/method as taught by Yukhin et al to further incorporate/combine LEE et al’s teaching as above so that Yukhin et al’s 3D sensors are time-of-flight (ToF) sensors in order to obtain a depth value of a depth image, generate the depth image, and reduce distortion of a depth image.

7.	Clams 26 and 33 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Yukhin et al (2003/0235335 A1), Wallack et al (2018/0374239 A1), Marshall et al (2015/0358594 A1), LeGrand, III et al (9,137,511 B1), Kock (2011/0264266 A1), and Bell et al (2009/0016650 A1) as applied to claims 21 and 29 above, respectively, and further in view of Beagley et al (2016/0140817 A1).
Regarding claims 26 and 33, the combination of the above cited prior art references does not seem to particularly disclose at least one temperature sensor, the processor being responsive to at least one temperature sensor and further adjusting the detected distance based thereon.
However, Bell et al teaches handheld image processing apparatus comprising the processor (inherent) configured for an operation that maybe enhanced by adding indicators to indicate that the camera unit is the wrong distance from the object for the image to be properly focused, which enables an user or a robot (arm) responsive to such indicators to (iii) adjust the distance until it is focused, in order to determine accurate dimensional data with respect to the object as discussed above.
Furthermore, Beagley et al teaches a system comprising a temperature sensor (415), wherein the temperature sensor may cooperate/interact with another sensor (105) to determine or conform motion in the monitored area or other desired information (para. [0050]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image-processing system/method as taught by Yukhin et al to further incorporate/combine Bell et al and Beagley et al’s teachings as above so that the at least one temperature sensor, the processor being responsive to the at least one temperature sensor and further adjusting the detected distance based on the sensed temperature, in order to determine accurate dimensional data with respect to the object and determine or conform motion in the monitored area or other desired information. 

8.	Clams 27 and 34 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Yukhin et al (2003/0235335 A1), Wallack et al (2018/0374239 A1), Marshall et al (2015/0358594 A1), LeGrand, III et al (9,137,511 B1), Kock (2011/0264266 A1), and Bell et al (2009/0016650 A1) as applied to claims 1 and 11 above, respectively, and further in view of Witchey et al (2019/0294918 A1).
Regarding claims 27 and 34, the combination of the above cited prior art references does not seem to particularly disclose at least one humidity sensor, the processor being responsive to the at least one temperature sensor and further adjusting the detected distance based thereon.
However, Bell et al teaches handheld image processing apparatus comprising the processor (inherent) configured for an operation that maybe enhanced by adding indicators to indicate that the camera unit is the wrong distance from the object for the image to be properly focused, which enables an user or a robot (arm) responsive to such indicators to (iii) adjust the distance until it is focused, in order to determine accurate dimensional data with respect to the object as discussed above.
Furthermore, Witchey et al teaches techniques for multi-modal sensitive recognition comprising at least one sensor comprising at least one of a visible light camera, a structured light 3D sensor, an infrared sensor, an environment sensor, a thermal/temperature sensor, and a moisture or humidity sensor, in order to provide new and useful model descriptors that capture representations of an object across variations on a dimension of interest (e.g., variations in time, frequency, wavelength, depth, power, or other parameters) (paras. [0042], [0062], [0003]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image-processing system/method as taught by Yukhin et al to further incorporate/combine Bell et al and Witchey et al’s teachings as above so as to further include at least one humidity sensor, the processor being responsive to the at least one temperature sensor and further adjusting the detected distance based thereon, in order to determine accurate dimensional data with respect to the object, enforce safe operation of machinery performing an activity in a 3D workspace, and provide new and useful model descriptors that capture representations of an object across variations on a dimension of interest (e.g., variations in time, frequency, wavelength, depth, power, or other parameters).

Conclusion
9.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Accoto et al (2015/0272809 A1), Robotic device for assistance and rehabilitation of lower limbs.

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAWN S AN/Primary Examiner, Art Unit 2483